NOTE: This disposition is nonprecedential.


    United States Court of Appeals for the Federal Circuit
                                     2010-1104


             TAKEDA PHARMACEUTICAL COMPANY LIMITED,
           TAKEDA PHARMACEUTICALS NORTH AMERICA, INC.,
                  TAKEDA PHARMACEUTICALS LLC,
     TAKEDA PHARMACEUTICALS AMERICA, INC., and ETHYPHARM, S.A.,

                                                      Plaintiffs-Appellants,

                                          v.

                    TEVA PHARMACEUTICALS USA, INC. and
                   TEVA PHARMACEUTICAL INDUSTRIES LTD.,

                                                      Defendants-Appellees.


        Eric J. Lobenfeld, Hogan & Hartson LLP, of New York, New York, argued for
plaintiffs-appellants. With him on the brief were Arlene L. Chow, Dillon Kim and
Philippe Yoland Riesen, of Shinjuku, Tokyo, Japan. Of counsel on the brief were
Stuart E. Pollack, DLA Piper (US), of New York, New York; Paul A. Ragusa and
Jennifer Cozeolino Tempesta, Baker Botts L.L.P., of New York, New York.

      Thomas J. Meloro, Jr., Willkie Farr & Gallagher LLP, of New York, New York,
argued for defendants-appellees. Of counsel were John L. North, Jeffrey J. Toney,
Laura Fahey Fritts and Darcy L. Jones, Sutherland Asbill & Brennan LLP, of Atlanta,
Georgia.

Appealed from: United States District Court for the District of Delaware

Judge Sue L. Robinson
                     NOTE: This disposition is nonprecedential.

United States Court of Appeals for the Federal Circuit
                                     2010-1104


             TAKEDA PHARMACEUTICAL COMPANY LIMITED,
           TAKEDA PHARMACEUTICALS NORTH AMERICA, INC.,
                  TAKEDA PHARMACEUTICALS LLC,
     TAKEDA PHARMACEUTICALS AMERICA, INC., AND ETHYPHARM, S.A.,

                                                     Plaintiffs-Appellants,

                                         v.

                    TEVA PHARMACEUTICALS USA, INC. and
                   TEVA PHARMACEUTICAL INDUSTRIES LTD.,

                                                     Defendants-Appellees.


                                  Judgment

ON APPEAL from the       United States District Court for the District of Delaware

in CASE NO(S).           07-CV-0331

This CAUSE having been heard and considered, it is

ORDERED and ADJUDGED:

      Per Curiam (MICHEL, Chief Judge, SCHALL and LINN, Circuit Judges).

                         AFFIRMED. See Fed. Cir. R. 36.


                                         ENTERED BY ORDER OF THE COURT




DATED January 22, 2010                    /s/ Jan Horbaly
                                         Jan Horbaly, Clerk